La VERY, J.,
dissenting. Because I cannot agree with the majority’s conclusion that the trial court properly instructed the jury on the defendant’s claim of self-defense, I respectfully dissent.
It is important to note at the outset that the defendant’s self-defense claim was the only defense he asserted. Our jurisprudence recognizes that a defendant in a criminal trial is entitled as a matter of law to jury instructions on any legitimate claimed theory of defense. “A fundamental element of due process is the right of a defendant charged with a crime to establish a defense. Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967); State v. Bethea, 167 Conn. 80, 83, 355 A.2d 6 (1974). This fundamental constitutional right includes proper jury instructions on the elements of self-defense so that the jury may ascertain whether the state has met its burden of proving beyond a reasonable doubt that the assault was not *397justified.” State v. Miller, 186 Conn. 654, 660-61, 443 A.2d 906 (1982). If a defendant asserts a recognized legal defense and the evidence indicates the availability of that defense, such a charge is obligatory and the defendant is entitled, as a matter of law, to a theory of defense instruction. State v. Rosado, 178 Conn. 704, 707-708, 425 A.2d 108 (1979). “ ‘[A] defendant is “entitled to have instructions presented relating to any theory of defense for which there is any foundation in the evidence, no matter how weak or incredible . . . .” United States v. Platt, 435 F.2d 789, 792 (2d Cir. 1970), quoting United States v. O’Connor, 237 F.2d 466, 474 n.8 (2d Cir. 1956).’ United States v. Alfonso-Perez, 535 F.2d 1362, 1365 (2d Cir. 1976).” State v. Fuller, 199 Conn. 273, 278, 506 A.2d 556 (1986). In this case, the defendant was deprived of his constitutional right to present a defense when the trial court improperly instructed the jury on the law of self-defense in two crucial respects.
I
The trial court did not instruct the jury on the self-defense element of retreat. Under General Statutes § 53a-19 (b) (1) the defendant had a duty to retreat if he could do so with “complete safety.” The defendant, in his request to charge, asked the court to instruct the jury that “[i]n order to find that the defendant was justified you must find that the defendant could not avoid the use of such force in complete safety by retreating.” The majority concluded that the omission of any instruction on retreat was within the discretion of the trial court, writing: “Here, the court properly omitted from its self-defense instructions any mention of the duty to retreat because there was no evidence that the defendant could safely retreat from the vehicle. In fact, the undisputed evidence suggests otherwise, and the state did not claim that retreat was an option available to the defendant. . . . Legal principles concerning the *398duty to retreat did not play a part in this case, and there is no reason to believe that the jury would have considered that issue on its own.”
The majority correctly points out that there was no evidence presented suggesting that the defendant could retreat safely, and that the state did not claim otherwise. The defendant’s inability to retreat in complete safety, however, made it even more imperative that the jury receive instructions on the retreat element. In this case, the defendant claimed that he shot at the victims because he believed that one of them was reaching for a firearm. Vital to his defense was the fact that, if he was in danger in the passenger’s seat of an automobile, he could not retreat in complete safety. The jury should not have been allowed to proceed ignorant of this legal principle.
Applying the standard based on the state and federal precedent outlined above, I would conclude that the trial court’s failure to instruct the jury on the issue of retreat deprived the defendant of his constitutional right to establish a defense.
II
The trial court’s use of an objective standard in its jury instructions on the issue of whether the defendant’s belief that he faced imminent attack was reasonable and warranted the use of deadly force in response likewise harmed the defendant’s ability to present a defense. The trial court instructed the jury that it was to evaluate the defendant’s belief that he faced imminent attack in terms of the belief “a reasonably prudent person in the same circumstances would have,” and further that such a belief was “[not] necessarily the belief that the defendant in fact had; it is the belief that a reasonable person would have under the circumstances.” The trial court’s focus on an objective standard was improper.
*399In State v. Williams, 25 Conn. App. 456, 595 A.2d 895, cert. denied, 220 Conn. 916, 597 A.2d 339 (1991), this court found a jury charge similar to the one given in this case to be improper. In Williams, the trial court instructed the jury to evaluate the force used by the defendant against the level of force that would be employed by the “average person of ordinary intelligence.” We relied on well settled law stating that the jury is not to use a purely objective standard in evaluating self-defense. Id., 464; see State v. Hall, 213 Conn. 579, 586 n.7, 569 A.2d 534 (1990); State v. DeJesus, 194 Conn. 376, 389 n.13, 481 A.2d 1277 (1984); State v. Corchado, 188 Conn. 653, 663, 453 A.2d 427 (1982); see also State v. Anderson, 28 Conn. App. 833, 851, 614 A.2d 438 (Lavery, J., dissenting), cert. granted, 224 Conn. 908, 615 A.2d 1048 (1992). The jury must view the situation from the perspective of the defendant. The defendant’s belief, however, ultimately must be found to be reasonable. State v. Williams, supra, 464. The starting point of the jury’s inquiry into whether reasonable force was used by a defendant is whether the defendant believed that deadly force was necessary to repel an attack. Next, the jury’s inquiry should focus on the question of whether that belief was reasonable. Id. “The statute focuses on the person . . . claiming self-defense.” State v. Corchado, supra. In this case, the trial court’s instructions did not properly focus the jury’s initial attention on the defendant’s perspective, but instead on the perspective of a “reasonably prudent person.”
The defendant’s beliefs were important to his self-defense claim. The defendant was a passenger in a motor vehicle that, through no direct action of his, became involved in a highly dangerous passing game. At an intersection, the driver of the other vehicle asked the driver of the car in which the defendant was riding whether he had “a problem,” and then leaned for*400ward. The jury heard evidence to the effect that the defendant believed the victim was reaching for a weapon. The law requires that the jury evaluate whether the defendant believed that deadly force was necessary to protect himself and then whether that belief was reasonable. In its focus on a reasonable person standard, the trial court’s instructions could have led the jury to evaluate improperly the defendant’s claim of self-defense.
Self-defense was the only defense presented by the defendant in this case. Because the jury instructions on self-defense were incorrect in two critical respects, I believe that defendant’s constitutional right to present a defense was irrevocably hindered and that the error was harmful. I would reverse and remand for a new trial.
Accordingly, I respectfully dissent.